IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT



                             No. 92-7076



UNITED STATES OF AMERICA,
                                           Plaintiff-Appellee,

                               versus

GEORGE JAMES DOCKINS,
                                           Defendant-Appellant.




          Appeal from the United States District Court
            for the Northern District of Mississippi


                          (March 12, 1993)

Before Reynaldo G. GARZA, HIGGINBOTHAM, and Emilio M. GARZA,
Circuit Judges.

HIGGINBOTHAM, Circuit Judge:

     Defendant appeals his convictions on two grounds.     He first

argues that the district court erred in ruling him competent to

stand trial and in failing to grant a mistrial and hold a third

competency hearing after his behavior at trial.    Second, defendant

urges that the government failed to prove his status as a convicted

felon, requiring reversal of his convictions for possession of a

firearm by a convicted felon and making false statements in the

acquisition of a firearm.   We affirm.

                                 I.

     In June 1987, defendant George James Dockins, using the name

of Carl Smith, had repairs performed on his car at Little Willie's
Salvage and Garage in Clarksdale, Mississippi.         When Dockins went

to pick up his car on June 30, he told the garage owner that

someone had removed a shotgun from the car's trunk.        After a brief

search, Dockins found the gun and left the garage.

     On July 22, Dockins returned to Little Willie's to pick up his

car which had undergone further repairs.       He informed the garage's

foreman that he would not pay for the repairs without first taking

the car for a test drive.     Dockins then drove, with the foreman as

his passenger, to the home of one of Dockins' relatives in Marks,

Mississippi.    After a brief stop, Dockins began to head in the

opposite direction instead of returning to the garage.           Dockins'

passenger complained and, when the car came to a stop at an

intersection, pushed it into park, took the keys from the ignition,

and jumped out of the car.      Dockins had other keys, however, and

drove away.

     The passenger gave the police a description of the car.          The

highway   patrol   later   stopped   Dockins   for   speeding.   Dockins

produced a Colorado driver's license in the name of George J.

Dockins. The license check uncovered the fact that the license had

been suspended, but under the name Carl Smith.            After Dockins'

arrest, an inventory search of the car turned up a .25 caliber,

semi-automatic pistol and the sawed-off shotgun earlier seen by the

garage owner.   The police also found a VISA charge slip showing the

purchase of a different shotgun by a Carl Smith at a local Wal-

Mart.




                                     2
     ATF Agent Don Medley, Secret Service Agent Hal Purvis, and

Sergeant Thomas McCloud interviewed Dockins the next day.    After

Miranda warnings, Dockins admitted that he purchased the pistol in

Jonestown, Mississippi, used the VISA card in the name of Carl

Smith, and signed the name Carl Smith on the Firearms Transaction

Record, Form 4473, to buy a shotgun at Wal-Mart.     The Form 4473

asked whether he had ever been convicted of a crime punishable by

imprisonment exceeding one year, and Dockins, as Carl Smith,

answered "no."   Dockins denied knowledge of the sawed-off shotgun.

Dockins admitted that he had been convicted of a felony in Colorado

and that he frequently used aliases.   Dockins was held in jail for

approximately 60 days and released in September 1987.

     A federal grand jury indicted Dockins on July 21, 1988 on two

counts of illegal possession of a firearm by a convicted felon, one

count of possessing an unregistered sawed-off shotgun, and one

count of making false statements in the acquisition of a firearm.

A plea agreement was filed on December 28, 1989, but the court

rejected it when Dockins' claimed innocence at the plea proceeding.

     Upon motions filed by Dockins and the government, the district

court ordered psychiatric examination at the United States Medical

Center for Federal Prisoners in Springfield, Missouri.   After two

months of treatment and examination by experts, Dockins moved for

a determination of competency. On September 27, 1990, the district

court conducted an evidentiary hearing and found him incompetent to

stand trial.   Dockins was then returned to Springfield for further

evaluation and treatment which reported on February 11, 1991 that


                                 3
Dockins was now competent to stand trial.        The district court held

a second evidentiary hearing on April 29, this time concluding that

Dockins was competent.

      Dockins went to trial in July 1991, but the trial did not

proceed smoothly and the court eventually removed Dockins from the

courtroom.        Pointing to Dockins' conduct at trial, the defense

moved for a mistrial asserting that Dockins was not competent and

requested a continuance for further psychological and physical

testing. The district court denied a mistrial and continuance. At

the close of the government's case, the district court granted

Dockins' motion for acquittal on one of the two counts alleging the

illegal possession of a firearm by a convicted felon, the shotgun

purchased at Wal-Mart.      The jury returned a guilty verdict on the

remaining three charges.        Dockins filed a Motion for Judgment of

Acquittal Notwithstanding the Verdict, or in the Alternative for a

New Trial, arguing, among other things, that the government failed

to   prove   by    admissible   evidence   Dockins'   status   as   a   prior

convicted felon, and he should be acquitted of possession of a

firearm by a convicted felon and making false statements in the

acquisition of a firearm.        After a hearing, the court denied the

motion and sentenced Dockins to concurrent terms of fifteen years

for the illegal possession of a firearm (pistol) by a convicted

felon, ten years for the illegal possession of an unregistered

sawed-off shotgun, and five years for making false statements in

connection with a firearm purchase.         This appeal followed.




                                     4
                                II.

                                A.

     To decide competency to stand trial, a district court must

determine whether "the defendant is presently suffering from a

mental disease or defect rendering him mentally incompetent to the

extent that he is unable to understand the nature and consequences

of the proceedings against him or to assist properly in his

defense."   18 U.S.C. § 4241(d).      While "'a district court's

determination of competency to stand trial may not be set aside on

review unless it is clearly arbitrary or unwarranted,'" United

States v. Birdsell, 775 F.2d 645, 648 (5th Cir. 1985) (quoting

United States v. Hayes, 589 F.2d 811, 822 (5th Cir. 1979)), the

parties agree that this court "should take a hard look at the trial

judge's ultimate conclusion and not allow the talisman of clearly

erroneous to substitute for thoroughgoing appellate review of

quasi-legal issues."   United States v. Makris, 535 F.2d 899, 907

(5th Cir. 1976); see also Birdsell, 775 F.2d at 648.    We turn to

the evidence presented at Dockins' competency hearings to determine

whether the district court's finding of competence was clearly

arbitrary or unwarranted.

     The district court held two competency hearings in which it

heard the testimony of four witnesses.   At the first hearing, two

experts testified.   Dr. James Leach, a psychiatrist, testified on

behalf of the government, and Dr. William Kallman, a clinical

psychologist, testified for the defense.   At the second hearing,

the government called Dr. Clayton Pettipiece, a staff psychiatrist


                                 5
at Springfield, and a lay witness, Agent Donald H. Medley.            Dr.

Kallman testified again for the defense.       All three experts stated

that while Dockins suffered from schizophrenia and his mental

functioning was retarded, these conditions, if treated with the

proper medication, would not render him incompetent to stand trial.

All   three   experts   also   agreed   that   Dockins   had   a   general

understanding of the nature and consequences of the proceedings.

The experts, however, sharply disagreed on Dockins' ability to

assist in his defense, the second part of the competency test set

out in the statute.

      Dr. Leach opined that Dockins was competent to stand trial.

He concluded that Dockins was capable of assisting in his defense

at trial if properly medicated and if his attorney spent extra time

explaining the process to him.          He reached this opinion after

interviewing Dockins on nine occasions, totaling three to five

hours in all, and considering reports from others on staff at the

medical center.   Dr. Leach noticed that Dockins acted differently

when he knew he was being observed, leading Dr. Leach to believe

that Dockins was exaggerating his symptoms and wanted it to appear

that he was more disturbed than he really was.      With knowledge that

he was being watched, Dockins was low key, talked softly, and

showed no interaction with others.      In contrast, when unaware that

he was being monitored, Dockins was sociable and outgoing with

other prisoners and talked normally. Dockins also explained to Dr.

Leach why he denied having a felony conviction on the Form 4473 he

filled out at Wal-Mart.        Dockins said he could not read, so he


                                    6
answered "no" to all of the questions on the form.                       On cross-

examination,    Dr.   Leach   agreed       that   dementia    was    a    possible

alternative diagnosis.

     Dr. Kallman disagreed with Dr. Leach and testified that

Dockins was not competent to stand trial.            He diagnosed Dockins as

suffering from dementia with severe impairment in both short and

long term memory which would prevent him from assisting in his own

defense.    He began his study of Dockins with the assumption that

Dockins was faking his memory loss.               Ultimately, however, Dr.

Kallman concluded that Dockins' inconsistent answers to questions

was a result of confabulation, making up answers when one does not

remember, rather than an attempt to fake memory loss.                Dr. Kallman

based his opinions on two one-on-one interviews with Dockins,

lasting a combined total of eight to nine hours, and extensive

psychological    testing.      One     of    these   tests,    the       Minnesota

Multiphasic Personality Inventory, has two safeguards to detect

faking.    One safeguard is a series of questions known as the F or

"Fake" scale.     Dockins' MMPI showed extreme elevation of the F

scale.     Although a high F Scale generally indicates faking, Dr.

Kallman testified that an F scale as high as Dockins suggests an

organic brain dysfunction. Dockins' performance on the other tests

was consistent with a diagnosis of organic brain dysfunction.

Finally, Dr. Kallman testified that Dockins' I.Q. of 49 placed him

in the severely retarded range.

     Dr. Kallman performed another evaluation of Dockins before the

second competency hearing.      These interviews lasted a total of six


                                       7
and one-half hours and included repeating some of the tests given

earlier.        Dr.    Kallman       concluded      that    Dockins'    condition     had

deteriorated since the first evaluation.

       Dr. Pettipiece studied Dockins between the first and second

competency hearings and, like Dr. Leach, concluded that Dockins was

competent to stand trial. Over a seven-week period, Dr. Pettipiece

interviewed Dockins on five occasions, lasting from one-half to one

and one-half hours each.              Dr. Pettipiece reported that Dockins was

able to find the complicated location of his office at Springfield,

whereas other patients had difficulty doing so.                         Dr. Pettipiece

also    conferred       with     others,          including    a   psychiatrist       and

psychologist,         who     were    involved      in     Dockins'    evaluation      and

treatment.      Dockins told Dr. Pettipiece that he was experiencing

visual and audible hallucinations, but was able to give only vague

descriptions      of    them.         Dr.   Pettipiece      testified    that     a   true

schizophrenic gives concrete answers about hallucinations. Dockins

identified himself to Dr. Pettipiece by several different names.

Nevertheless, his personality was always the same, allowing Dr.

Pettipiece      to     rule     out    a    multi-personality         disorder.        Dr.

Pettipiece further concluded that Dockins was in control of his own

memory loss; he suffered from a loss of integrity not a loss of

memory.     On cross-examination, Dr. Pettipiece testified that he

could     not    evaluate        Dockins'         memory,     because    Dockins      was

"unreliable."          Dr. Pettipiece based this conclusion on Dockins'

use of aliases and the fact that he often asked for additional

medication but chemical tests showed that he was not actually


                                              8
taking it. Instead, Dockins would "cheek" the medication; he would

hold it in his cheek until the nurse was gone and then remove it.

He also disagreed with Dr. Kallman's categorization of Dockins'

I.Q. score of 49 as indicating severe retardation.              According to

Dr.   Pettipiece,    an   I.Q.    result   of    40-50   indicates   moderate

retardation while a result of 50-70 indicates mild retardation.

Dr. Pettipiece's estimation of Dockins' I.Q. was somewhere around

80.   Dr. Pettipiece diagnosed Dockins as having an anti-social

personality disorder, which is common to many habitual criminals

but not a disorder affecting competence.

      Agent Medley testified at the second competency hearing about

his interview with Dockins on July 23, 1987, the day after his

arrest, regarding his purchase of the shotgun at Wal-Mart on June

11, 1987.    Dockins admitted purchasing a gun and explained his use

of a credit card with the name Carl Smith as necessary because his

credit under his real name had been ruined by a girlfriend.

Dockins   told   Medley   about    convictions     in    Michigan,   Colorado,

Missouri and Tennessee and said the Michigan conviction was on

appeal.     Medley later verified that an appeal was pending on the

Michigan conviction. When asked how Medley was supposed to know if

he was really George Dockins, Dockins told him he could find a

birth certificate in Dockins' car to prove this fact. Medley found

the birth certificate.          He further stated Dockins acted in an

appropriate      manner   and     answered      questions    rationally    and

coherently.




                                      9
     After   the   second   competency      hearing,    the   district   court

concluded that the government had shown by a preponderance of the

evidence that Dockins was competent to stand trial.               See, e.g.,

United States v. Hutson, 821 F.2d 1015, 1018 (5th Cir. 1987)

(government bears burden of proving competence by preponderance of

the evidence).     In its order, the court gave a number of reasons

for its finding. It mentioned the concurrence of two psychiatrists

that Dockins was in control of his memory loss.               The court also

felt that the testimony of Agent Medley and Dockins' explanation to

Dr. Leach of why he answered "no" to all questions on the Form 4473

showed that Dockins was capable of formulating a defense to the

charges against him.      Finally, the court was of the opinion that

Dockins was simply attempting to manipulate the court, a skill he

apparently learned as a result of spending much of his life in the

criminal justice system.

     Dockins   contends     that    the    district    court's   finding   was

arbitrary and unwarranted.         Dockins first calls attention to the

fact that the court held Dockins incompetent after the first

hearing, thus it must have relied heavily on the testimony of Dr.

Pettipiece and Agent Medley, who provided the only new evidence of

competence at the second hearing.            According to Dockins, these

witnesses were not worthy of such reliance.                Dr. Pettipiece's

belief that Dockins was simply "unreliable" precluded him from

taking seriously any possibility that Dockins might be suffering

from dementia.     As to Agent Medley, Dockins concedes that lay

testimony may be beneficial on the question of competency, see


                                      10
Birdsell, 775 F.2d at 650-51; White v. Estelle, 669 F.2d 973, 978

(5th Cir. 1982), but argues that his testimony was entitled to

little weight because he observed Dockins over a brief span and

four years before the hearing.      Second, Dockins argues that Dr.

Kallman's testimony was more reliable because he spent more time

with Dockins, although the government experts conducted more face-

to-face interviews, he was the only expert to perform objective

testing, and his examinations occurred in closer proximity to the

competency hearings than the other experts. See Birdsell, 775 F.2d

at 650-51 (length of time spent with the defendant is reasonable

basis upon which to rely on one expert over another).

     The district court credited the testimony of the government's

experts, both of whom testified that Dockins was competent to stand

trial, and the lay testimony of Agent Medley.      The governments'

experts, two medical doctors with a combined experience of 63 years

in medical practice, conducted a total of fourteen interviews with

Dockins over a six month period and both concluded that he was

competent. Although the defense expert was the only one to perform

objective tests, we are unable to say that crediting the testimony

of two psychiatrists who conducted subjective evaluations over the

testimony of one psychologist who relied on objective tests was

clearly arbitrary or unwarranted.     See Birdsell, 775 F.2d at 651.

                                 B.

     Dockins also claims that his conduct during his trial should

have led the district court to grant his motion for a mistrial and

a third competency hearing.    At the jury selection conference,


                                 11
Dockins became angry with counsel after the government struck two

black women from the venire and insisted on striking the next two

veniremen against the advice of counsel.              During the testimony of

the     government's      first   witness,      Dockins     interrupted       the

questioning.      Following the government's second witness, Dockins

attempted    to   fire   his   counsel.      After    counsel   discussed     his

difficulties in preparing cross-examination with the court, the

court authorized counsel to have a second attorney present at trial

to insulate him from Dockins. After the government's third witness

was sworn, Dockins addressed the jury, explaining that he did not

want his attorneys representing him, and he was being forced to use

them.    Dockins continued to address the jury despite admonishment

from the court and had to be removed.

      The following morning Dockins returned to the courtroom to

testify,    outside      the   presence    of   the    jury,    regarding    the

admissibility of his statements to Agent Medley on July 23, 1987.

Dockins insisted the interview occurred on July 20 and continued to

do so when confronted with the fact that he was not arrested until

July 22.    He also testified that he had been in jail two or three

days when the interview took place, but actually he had been

confined less than 24 hours.              Dockins also gave inconsistent

answers about the substance of the interview.             Dockins now claims

that these inconsistencies were clear examples of confabulation.

After this hearing, the jury returned and Dockins remained in the

courtroom for the remainder of the trial without incident.                  Based




                                      12
on these events, Dockins argues that the court erred in failing to

grant a third competency hearing and a mistrial.    We cannot agree.

     A district court must hold a competency hearing following a

showing of reasonable cause for believing the defendant may be

incompetent.   United States v. Williams, 819 F.2d 605, 608 (5th

Cir. 1987); United States v. Morgan, 559 F.2d 397 (5th Cir. 1977).

In this case, the district court was of the opinion that Dockins

was deliberately attempting to cause a mistrial.1   This assessment

is entitled to considerable deference.   See Maggio v. Fulford, 103
S. Ct. 2261, 2263-64 (1983) (reversing the Fifth Circuit and

deferring to the district court's conclusion, based on observing

the defendant, that defendant was intentionally trying to disrupt

the trial); Williams, 819 F.2d at 608 (interpreting Fulford to

allow a trial judge to base a finding of competence on personal

observation in the face of a psychiatric report to the contrary).

     Dockins' testimony during a hearing on a motion to suppress

evidence seized from his car adds support to the court's decision

not to conduct another competency hearing.    On the first day of

trial and before opening statements, Dockins testified in detail


     1
      Outside the presence of the jury, Dockins told the court:

          I don't know how to represent myself. And the law - -
     the states if you don't want an attorney representing you,
     you can explain that to the jury, the defendant's conduct,
     or whatever, or however it states, that it's going to be a
     mistrial.

The court responded:

          Well, it's obvious to the Court what you're attempting
     to accomplish here.

                                13
about the events that occurred on the day of his arrest.          Included

in this testimony was the fact that Dockins' uncle, James A.

Shanks, accompanied him to Little Willie's on June 30, 1987.

Dockins also stated that Shanks was mayor of Jonestown, Mississippi

in 1987, a fact later confirmed at trial.        Dockins also remembered

that when he went to Little Willie's on the day of his arrest,

Willie was not there because he had gone to a car sale in Memphis.

In addition to recounting these facts, Dockins explained why the

highway patrolman could not have clocked him at 70 m.p.h. in a 55

m.p.h. zone.    He stated he was going no faster than 51 or 53

m.p.h., because he was caught in between two other cars and a

trailer truck   coming    up   behind   him   which   prevented   him   from

passing.   This testimony not only shows Dockins ability to recall

what happened almost four years earlier but also his ability to

formulate a defense.     The district court was not required to hold

a third competency hearing or to grant a mistrial.2

                                  III.

     Dockins argues that the evidence was insufficient to support

his convictions for illegal possession of a firearm by a convicted


     2
      Contrary to Dockins' urging, United States v. Hutson, 821
F.2d 1015, 1018 (5th Cir. 1987), does not argue for another
hearing in this case. Like this case, the defendant requested a
competency hearing, was adjudicated incompetent, and was
committed to an institution for evaluation and treatment.
However, unlike this case, when defendant's treating psychiatrist
reported that she was competent to stand trial, the case
proceeded to trial with no further competency hearings or
findings. We remanded for a hearing to determine whether the
defendant was competent at the time of trial. Here, the district
court held a competency hearing after Springfield reported that
Dockins was competent.

                                   14
felon, 18 U.S.C. § 922(g)(1), and knowingly making false statements

during   the      purchase     of   a    firearm,     18    U.S.C.     §     922(a)(6).

Specifically, he argues the government failed to introduce any

competent evidence of his status as a convicted felon, which was

necessary to establish both offenses.

     Without objection, the government introduced Exhibit 5, a

judgment of conviction of Carl Tyron Smith on robbery charges in

Colorado.      The    government        attempted     to   link    Dockins     to   this

conviction through Exhibit 5a, a fingerprint card and police record

sheet reflecting the arrest and conviction of Carl Smith.                       On its

face, Exhibit 5a includes two official Denver Police Department

documents.     Agent Medley testified that he sent Exhibit 5a, along

with handwriting exemplars, the original copy of the Form 4473, and

a number of fingerprint cards, to the ATF Crime Laboratory. Medley

said that Exhibit 5a included a fingerprint card from the Denver

Police Department.        Nancy Davis, a document examiner, testified

that the signature of Carl Smith on the fingerprint card was

written by Dockins.          Next, the government called Rick Canty, a

fingerprint expert, who testified that the fingerprints in Exhibit

5a matched the known fingerprints of Dockins.                     With Canty on the

stand, the government offered Exhibit 5a into evidence.                       The court

admitted    the     evidence    over     Dockins'     objection       on    grounds   of

authentication.

     After     trial,   Dockins         moved   for   a    Judgment    of    Acquittal

Notwithstanding the Verdict or in the Alternative for a New Trial,

claiming     that     Exhibits      5     and   5a    had    not      been    properly


                                           15
authenticated.3    The court held a hearing on the authenticity of

these two exhibits.       Laurence Jantz, an officer of the Denver

Police Department, testified that the documents in Exhibit 5a were

exact copies of the records in his file.              The court ruled that

Exhibit 5 was properly admitted, because Dockins did not object.

As   to Exhibit    5a,   the   court   ruled   that   it   was   not   a   self-

authenticating document under Rule 902.           Neither the fingerprint

card nor the police record sheet is under seal and no public

officer of the Denver Police Department certified under seal that

the signature is genuine; the certification on the fingerprint card

is only a rubber stamp.         See Fed. R. Evid. 902(2), (4); United

States v. Beason, 690 F.2d 439 (5th Cir. 1982).            The court, without

relying on the testimony of Jantz, nevertheless found this exhibit

to be admissible under Rule 901.

      The parties agree that the documents comprising Exhibit 5a are

not self-authenticating.       Admissibility turns on Rule 901.4           We do

not require conclusive proof of authenticity, and Rule 901's list




      3
      Dockins also argued that these documents contained
inadmissible hearsay; however, Dockins did not object on this
ground at trial. Authentication is the only question before us.
See United States v. Wake, 948 F.2d 1422, 1434 (5th Cir. 1991).
      4
       Rule 901.   Requirement of Authentication or Identification

(a) General provision

     The requirement of authentication or identification as a
condition precedent to admissibility is satisfied by evidence
sufficient to support a finding that the matter in question is
what its proponent claims.
. . .

                                       16
of illustrations is not exclusive.5            United States v. Jimenez

Lopez, 873 F.2d 769, 772 (5th Cir. 1989); United States v. Lance,

853 F.2d 1177, 1181 (5th Cir. 1988).           The issue is whether the

district court abused its discretion in finding that the government

presented sufficient evidence at trial to support a finding that

Exhibit 5a contained official Denver Police Department documents.

See First State Bank of Denton v. Maryland Cas. Co., 918 F.2d 38,

41 (5th Cir. 1990); Jimenez Lopez, 873 F.2d at 772.          We hold that

it was an abuse of discretion to admit these documents.

      Agent Medley testified that Exhibit 5a contained a fingerprint

card from the Denver Police Department.          However, he was simply

testifying as to what appears on the face of the document.             He had

no knowledge, other than from reading the document, that the

fingerprint card actually came from the Denver Police Department.6

Furthermore, Davis and Canty simply compared the signature and

fingerprints contained in Exhibit 5a with known samples from

Dockins.    Their testimony had nothing to do with whether these

documents came from the Denver Police Department.

      Our decision in Jimenez Lopez is instructive.        That case also

required proof of a prior conviction.          The government offered a

copy of the Record of Proceedings and Judgment asserted to be from

the office of a United States Magistrate for the Southern District

of   California.   Like   this   case,   the    document   was   not   self-



      5
       None of the illustrations in 901(b) apply to this case.
      6
       901(b)(1) also does not apply for this reason.

                                   17
authenticating.7          A border patrol agent, Johnston, testified that

he   personally      requested      the    document   and    received    it   from a

California border patrol agent who Johnston said procured it from

the magistrate's court. 873 F.2d at 771.     In finding the document

to have been properly admitted, we said,

       Without the testimony of Agent Johnston the admissibility of
       the document would have been doubtful.         But Johnston's
       testimony as to the chain of custody of the photostatic copy
       combined with the internal indicia of reliability within the
       document itself justified the conclusion of the court that the
       document was admissible to prove its contents. Johnston was
       not testifying as custodian of the document.      Rather, his
       testimony provided circumstantial evidence to support the
       conclusion that the document was an official record.

Id. at 772.      Medley was certainly not the custodian.              Jantz was the

custodian, but he did not testify at trial.8                      The government

offered no circumstantial evidence at trial to support a finding

that       Exhibit   5a     came    from     the    Denver   Police     Department.

Consequently, there was no basis for a reasonable jury to conclude

that these documents were what they purported to be.                    Cf.    United

States v. Casto, 889 F.2d 562, 568-69 (5th Cir. 1989); United

States v. Palella, 846 F.2d 977, 981 (5th Cir. 1988).

       The    admission     of     Exhibit    5a,   however,   does     not   warrant

reversal.      See Fed. R. Evid. 103(a).            The error was harmless; put

another way, there was sufficient evidence of Dockins' prior felony

conviction without Exhibit 5a. Cf. Sports Center, Inc. v. Riddell,

Inc., 673 F.2d 786, 789 (5th Cir. 1982) (concluding under a


       7
        A signature on the document was illegible.
       8
      If Jantz had testified at trial, Exhibit 5a would have been
admissible under 901(b)(7).

                                             18
harmless error analysis that jury would have reached same result if

improperly excluded evidence had been admitted); United States v.

Turquitt, 557 F.2d 464, 471 (5th Cir. 1977) (concluding under

harmless error analysis that jury may have acquitted without the

improperly admitted evidence).       Dockins told Agent Medley he had a

prior felony conviction in Colorado, that he used aliases, that he

used the VISA card in the name of Carl Smith, and that he signed

the name Carl Smith on the Form 4473.         Agent Medley testified to

these admissions at trial. While "'an accused may not be convicted

on his own uncorroborated confession,'" United States v. Garth, 773
F.2d 1469, 1479 (5th Cir. 1985) (quoting Smith v. United States,

348 U.S. 147, 152 (1954)), Dockins' statements to Medley are

sufficiently corroborated.         The judgment of conviction of Carl

Smith was    in   evidence   via   Exhibit   5.   Additionally,   Dockins

identified himself at Little Willie's as Carl Smith.       His driver's

license was suspended under the name of Carl Smith, and he told the

trooper he was Carl Smith.         There was also a wealth of evidence

linking Dockins to Colorado.        He gave a Colorado address on the

Form 4473.   Moreover, his Colorado driver's license in the name of

George J. Dockins displayed the same Colorado address that Dockins,

using the name Carl Smith, listed on the Form 4473.         The license

plates on his car were also from Colorado.          Without considering

Exhibit 5a, the government proved beyond a reasonable doubt that

Dockins had a prior felony conviction.

     AFFIRMED.




                                     19